Citation Nr: 1523159	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for cardiac ischemia status post cardiac transplant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2015, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  During the hearing, the Veteran waived initial review of additional evidence by the Agency of Original Jurisdiction (AOJ).  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an increased evaluation for skin cancer and scars and service connection for a kidney disorder have been raised by the record in a February 5, 2015, statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's cardiac ischemia status post cardiac transplant is manifested by a workload of greater than 5 METs but not greater than 7 METs and an ejection fraction greater than 50 percent.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for cardiac ischemia status post cardiac transplant have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7019 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment, post service treatment, and private medical records identified by the Veteran.  In May 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his cardiac ischemia status post cardiac transplant.  As the examination did not include METs testing or a review of the Veteran's claims file, it is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Veteran was afforded another VA examination in February 2013 to assess the severity of his service-connected  cardiac transplantation.  The examination were conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided rationale for the conclusions given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In February 2015, the Veteran testified at a Board hearing.  The record reflects that the undersigned VLJ clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  The judge specifically addressed how a disability was rated based upon manifestation and then compared with a rating schedule.  These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for cardiac transplantation is thus ready to be considered on the merits.


II.  Disability Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a December 2010 rating decision, the Veteran was granted service connection for cardiac ischemia status post cardiac transplant and assigned a 30 percent evaluation under Diagnostic Code 7019.  Under Diagnostic Code 7019 contemplating heart transplant, a minimum 30 percent evaluation is to be assigned following a heart transplant.  A 60 percent evaluation is assigned when there is more than one episode of acute, congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with ejection fraction of 30 to 50 percent.  A maximum 100 percent evaluation is assigned when there is chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Based on the evidence presented, the Board finds against the claim.  The current evaluation contemplates that he has had a cardiac transplant.  In order to warrant a higher evaluation, there must be evidence of congestive heart failure or a workload of 5 or less METs or an ejection fraction of 50 percent or less.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 30 percent rating criteria rather than contemplated by a 60 percent rating or higher under Diagnostic Code 7019.  38 C.F.R. § 4.104.

In this regard, the Veteran underwent a VA examination in February 2013.  The examiner reported that the Veteran had not experienced congestive heart failure.  EKG and chest x-ray results were normal.  His left ejection fraction was 55 percent.  An interview based METs test indicated that the Veteran experienced dyspnea after performing a workload between 5 and 7 METs.  The VA examiner stated the Veteran's cardiac transplant impacted his ability to work as he was unable to over exert himself.

In April 2015, the Veteran underwent a private cardiopulmonary exercise evaluation on a treadmill.  He was able to perform a workload of 5.1 METs.  Dr. R. G. opined that the Veteran was able to complete 61 percent of his age and size predicted maximum, which indicated moderate to severe functional impairment. 

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not stated and he has provided no written statements or reports from a private or VA clinician that suggest he has had one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).
If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability during the appeal period, as the criteria assesses the level of occupational and social impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the Veteran's coronary artery disease.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's cardiac ischemia status post cardiac transplant causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against any higher rating for cardiac ischemia status post cardiac transplant.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.
ORDER

An evaluation in excess of 30 percent for the service-connected cardiac ischemia status post cardiac transplant is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


